Citation Nr: 0426301	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  94-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain is manifested by 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.

2.  The veteran's service-connected disability is not 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability evaluation of 
60 percent, but no higher, for service-connected lumbar disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285, 5286, 5293 (prior to and 
after September 23, 2002), 5295 (2003).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated February 2001, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the February 2001 letter, the Board 
found that further development was needed and requested that 
the RO schedule VA examinations for the veteran.  The veteran 
failed to show up for those examinations.  The veteran was 
also sent information concerning the regulation changes 
concerning his increased rating claim for lumbar disc 
disease.  In August 2002 and May 2004 the RO issued 
supplemental statements of the case.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.



A.  Increased evaluation for lumbar disc disease

Background

At his November 1993 VA examination, the veteran reported 
stiffness in his back in the lower portion since an injury in 
1976.  He indicated he was operated on at the Pocono Hospital 
in March 1979 and again operated on in 1982.  The third 
operation was done at the Wilkes-Barre veterans' facility in 
1992.  He reported pain in his left shin and went to a health 
center for physical therapy.  It was noted that the veteran 
had a 14-inch scar on the upper lumbar and lower dorsal area 
down to the sacrum.  He described pain in his knee and the 
examiner noted 90 degrees of forward flexion and 20 degrees 
lateral bending.  It was noted that the veteran was somewhat 
overweight.  Straight leg raising was negative.  Reflexes 
were equal and active.  The peripheral pulses were normal.  
He had pain on backward extension and showed less than 5 
degrees backward extension limited because of pain.  Lateral 
bending and forward extension did not produce any pain.  The 
scar was nontender, nonadherent to underlying tissues, and 
well matured and healed.  Squatting, stooping, station, 
stance, and gait were normal.  There were no muscle spasm or 
pelvic tilt present.  The x-rays of the lumbosacral spine 
showed degenerative disc disease L4 disc space; focal 
arthritic changes articular facets L4 and L5 levels; 
otherwise normal x-rays findings of the lumbar vertebra.

At his February 1995 VA examination, the veteran reported 
that the initial problem was involving the right lower 
extremity and the second and third situations involved the 
left lower extremity.  He indicated that he still had areas 
of numbness about the left leg, especially around the leg 
laterally at the knee, then encompassing the full leg by the 
time it gets to the ankle.  He indicated that cough and 
sneeze aggravated the back pain.  He was unable to perform 
certain activities during the day.  He had been gainfully 
employed but indicated that he lost considerable work during 
the past year because of his back difficulty.  The veteran 
reported that changes in weather markedly aggravated the pain 
and he was unable to walk for any period of time.  He 
indicated that he could not lift or twist.  He reported 
almost constant pain over the "tailbone".  He indicated 
that sometimes it was only an ache, other times it was a 
pounding pain.  He noted definite problems with certain 
activities, especially stairs and especially getting into and 
out of smaller automobiles.

The examination showed the veteran standing plantigrade and 
when observed from the rear the occiput was over the sacrum 
on the plumb line; however, his left shoulder was a good inch 
lower than the right.  There was a scoliosis with the 
convexity to the left in the thoracic region and a mild 
convexity to the right in the lumbar region.  There was a 10 
inch well healed midline scar over the lumbar area.  There 
was an increased flank fold on the right.  The pelvis was 
level and the veteran could only rise onto tiptoes.  The 
veteran could rock up onto his heels and he was unsteady 
doing both of these.  He had a negative Trendelenburg and he 
squatted 10 to 15 percent of what the examiner would expect 
and indicated he could not go any further because of the pain 
and discomfort.  He had some trouble assuming the erect 
position from this level.  He flexed the thoracolumbar to 30 
degrees.  The veteran refused to go further but stood 10 
degrees.  Lateral flexion to the right was to 30 degrees 
above L1 and the lumbar segment was held rigid.  Lateral 
flexion to the left was 30 degrees with a fairly good 
thoracolumbar curve.  Rotation of the shoulders was right 35 
degrees and left 30 degrees.  Pain at the extremes of both of 
these.  Thigh circumferences 6 inches above the patella, 
right 25 inches and left 25 inches.  Calf circumferences 
right 18 3/4 inches and left 19 3/4 inches.  Knee jerks 
reinforced, 1+, barely perceptible.  Ankle jerks reinforced, 
right 2+, left 0.  Extensor hallucis longus, right had good 
strength and the left was weak.  Babinski reflexes were 
normal.  Sensation was intact to light touch and pin prick 
about the pelvic level throughout the thighs anterior and 
posterior.  Laterally on the left side from the head of the 
fibula there was a definite decreased sensation, which went 
down to the lateral side of the foot where it was almost 0.  
The medial malleolar region was involved also.  The entire 
foot was involved with decreased sensibility.  Also, the deep 
peroneal area was involved on the left.  The right seemed to 
be perfectly normal.  Pulses were of good quality, both 
dorsalis pedis and posterior tibialis.

The examiner noted that the veteran had considerable 
difficulty and posturing in getting up onto the examining 
table and leaving the examining table.  He had definite 
difficulty with bending in order to get dressed.  The 
examiner noted that no x-rays were taken; the veteran had a 
history of three lumbar laminectomy procedures; he had 
residual neurologic deficit; he had marked limitation of 
motion; and he was overweight.

At his May 1995 VA examination it was noted that the veteran 
was 40 years old was 6 feet tall, and weighed 306 pounds.  
The veteran claimed that he had lost some weight in the last 
several months.  Since his last surgery in 1992, the veteran 
reported having left leg pain from the shin into the ankle 
into the foot, stiffness of the left leg, increased pain with 
changes in the weather, and increased pain with cough and 
sneeze.  The veteran indicated that the dysfunction and pain 
were getting worse.  He indicated he had no change in bowel 
or bladder habits.  He reported having difficulty with 
getting into and out of an automobile.  His present job was 
maintenance on a golf course 30 hours a week.  He indicated 
that he could usually pick what he would do and how he would 
do it and in so doing was able to get by.  However, on a 
structured job basis he had trouble.  

The examination showed the veteran to be overweight and stood 
plantigrade.  Both lower extremities were externally rotated 
20 degrees.  There was a healed surgical scar eight inches in 
length over the lower lumbar region.  There was a definite 
scoliosis.  The right shoulder was held an inch higher than 
the left.  There was an increased flank fold on the right 
side.  His occiput was two inches to the left of the sacrum.  
He could rise onto tiptoes and maintain his posture.  He 
could rock up onto his heels.  He had a negative 
Trendelenburg.  He squatted approximately one-third of what 
would be expected.  He complained bitterly of pain into the 
leg and mild pain into the back and he grimaced with this.  
He was able to assume the erect position without posturing.  
He was able to flex his lumbosacral spine to 60 degrees.  The 
fingers came to within 15 inches of the floor and refused to 
go further stating that the pain was severe.  He extended 5 
degrees, again stopped abruptly, stating that he could not go 
further because of pain.  Lateral flexion to the right was to 
30 degrees with lumbar spine held immobile and the curve 
occurring at the T12-L1 interchange.  Lateral flexion to the 
left was to 30 degrees with fair curve to the thoracolumbar 
area.  There was some spasm of the paraspinal muscles on deep 
palpation.  There was tenderness over both sides of the 
posterior superior iliac spine (PSIS).  There was no pain on 
deep palpation into the sciatic notches.  The examiner noted 
that he could elevate both legs in straight leg raising 
maneuver to 90 degrees without grimacing and without 
complaining of pain.  With sciatic stretch the examiner got 
the veteran to 90 degrees, however there was definite 
hamstring spasm between 80 and 90 degrees bilaterally.  He 
did not complain or grimace.  Knee jerks reinforced, right 1+ 
and left 3+.  Ankle jerks reinforced, right 1+ and left +/-.  
There was weakness of the extensor hallucis longus on the 
right.  The left appeared to be of normal strength.  
Babinski's were normal and there was definite decreased 
sensibility on the left leg over the deep peroneal 
distribution and somewhat over the peroneal distribution.  
Sensation was intact except for the limitation of slight 
decrease over these particular areas.  Review of his x-rays 
of the lumbosacral spine to two years ago show on the AP a 
straight lumbar segment with narrowed L4-5 interspace, on the 
lateral an almost rigid straight segment without lumbar 
lordosis and again narrowing of the interspace at L4-5.  The 
obliques showed some lipping at the L4-5 level but no 
evidence of any other bony changes.  

The examiner indicated that the veteran had three lumbar 
laminectomies for herniated disc; he had asymmetry as far as 
thigh and calf circumferences were concerned; he had some 
diminution of sensation over the deep peroneal and the 
peroneal nerve innervation on the left; his reflexes, knee 
and ankle, were present but needed reinforcement and were not 
equal; he had considerable limitation of thoracolumbar spine 
motions; and he was overweight.  

At his January 1996 VA examination, it was noted that the 
veteran weighed 295 pounds and reported no serious illnesses.  
He reported that subsequent to his last procedure, he has 
suffered continued pain in the leg, mild pain in the back, 
numbness and tingling in the left leg, lateral aspect of the 
leg from knee to ankle, lateral aspect and dorsal aspect of 
the ankle and into the dorsal aspect of the toes.  He 
indicated that this was constant and he might have a stabbing 
pain in the back but the pain in the back fluctuates.  The 
pain into the leg, in the lower leg and into the foot and 
numbness about the lower left leg and foot was constant.  He 
indicated that if he moved the wrong way he could aggravate 
everything.  He indicated that cough and sneeze aggravated 
the pain both places and changes in the weather accelerated 
the degree of severity of the pain.  Any long flight of 
stairs, especially ascending, caused pain.  He had difficulty 
entering and exiting automobiles.  At the present time he 
took Motrin and Tylenol.  On a scale of 1 to 10, 10 being the 
worst, the pain was rated as a 3 today.  

The examination showed that the veteran stood erect and both 
lower extremities were externally rotated 30 degrees.  There 
was no deflection of longitudinal arches and no increased 
valgus of the os calci.  When observed from the posterior 
aspect the pelvis was level.  There was an increased flank 
fold on the right and the right shoulder was held 1/2 inch 
higher than the left and the occiput appeared to be to the 
right and on the plumb line.  He was 3/4 inch to the right of 
the sacrum.  There was an 11-inch lumbar midline scar, which 
was well healed and was nontender.  There was no spasm of 
paraspinal muscles.  There was no pain on percussion and 
there were just slight discomfort on deep penetration over 
the PSIS.  There was no pain into the sciatic notches and he 
could rise onto tiptoes.  He rocked up onto his heels and he 
had a negative Trendelenburg.  He squatted about 1/3 of what 
the examiner would expect and then had trouble assuming the 
erect position.  Active motions: spine flexion to 70 degrees, 
pretty well into the midline, fingertips 12 inches from the 
floor; extension to 10 degrees, lateral flexion to the right 
was to 30 degrees above L2, to the left was to 30 degrees 
above L4.  Torso rotation to the right was to 60 degrees and 
to the left was to 70 degrees.  Thigh circumferences 6 inches 
above the superior pole of the patella, right 24 3/4 inches and 
left 24 3/4 inches.  Calf circumferences right 18 3/4 inches and 
left 19 1/4 inches.  Straight leg raising bilaterally 90 
degrees, however there was tightness and he complained of 
slight discomfort at 90 degrees on the left.  The cervical 
spine flexion on sciatic stretch, straight leg raising right 
was 90 degrees, on the left it was to 80 degrees with pain in 
his back and pain along the shin on the left leg.  Reinforced 
knee jerks right 1+, left 2+, ankle jerks 1+ and equal.  
Extensor hallucis longus power, right was fine, on the left 
the examiner had the impression it was slightly weak.  
Babinski reflexes were normal.  Dorsalis pedis and tibial 
pulses were present and equal.  Sensation to light touch and 
pinprick was intact to both lower extremities.  However, 
there was and area corresponding to L4.  The lateral aspect 
of the leg from the junction of the midline third and the 
upper third laterally on the left, down anteriorly to the 
crest of the tibia, down over the lateral malleolus and 
spreading over the dorsum of the foot in which he had 
decreased sensibility.  The examiner indicated he did not get 
any reaction as far as light touch or pinprick was concerned 
over the innervation of the deep peroneal nerve on the web on 
the dorsum of the foot between toes 1 and 2.  The impression 
was post laminectomy, lumbar times three for back pain and 
sciatica, residual left sciatica with involvement of L4 
space.  

At his July 1997 VA spine examination, herniated disc L4-5 
left, 1978, 1982, 1992 was reported.  It was noted that the 
veteran was not employed at the time.  He indicated that his 
employment activities had been as an electrician.  He got out 
of the field five years ago.  His present complaint was 
constant pain in the left leg around the ankle and along the 
shin.  This had been present since the onset in 1978 and 
following his last surgical procedure in 1992, the pain had 
been constant.  The only medication he took was Motrin 3x a 
day.  The veteran complained of constant pain in the left leg 
and changes in the weather definitely aggravated the pain.  
He had trouble with driving, although he could drive, he must 
stop frequently and get out and walk around.  Cough and 
sneeze aggravated the low back pain.  It did not seem to 
cause too much trouble in the radicular pain.  The veteran 
reported that he had a feeling of tingling and decreased 
sensibility along the left shin and around the left ankle.  
He could only walk, could not run, and might have trouble 
with stairs.  He indicated that one flight was not bad, but 
if it was more than bad ascending becomes a problem.  He had 
recently been having more difficulty entering and exiting an 
automobile.  

It was noted that subsequent to obtaining the history a 
physical examination was performed.  He showed considerable 
posturing with getting undressed.  Once he was disrobed, he 
was able to stand erect and the right shoulder was an inch 
higher than the left.  There was a definite scoliosis in the 
mid thoracic region.  Lower extremities externally rotated 
right 5 degrees and left 10 degrees.  Hip extension was 0 
degrees right, 0 degrees left, knee extension 0 degrees right 
and 0 degrees left.  There was a 10-inch longitudinal scar 
over the lumbar and upper sacral segments.  It was not tender 
and was well healed.  The scoliosis apex was about T 11, 1/2 
inch to the left.  The occiput on plumb line was over mid 
sacrum.  He could rise onto tiptoes.  He rocked up onto his 
heels and he had negative Trendelenburg.  He squatted one-
third of what the examiner would expect.  He assumed the 
erect position without posturing.  He stated that it was a 
real problem doing the squat and getting erect again.  There 
was on deep palpation some spasm of the paraspinal muscles, 
especially in the mid lumbar region.  He had no pain to 
percussion.  He had no pain on manipulating the spinous 
processes.  There was no pain on deep pressure over the PSIS, 
right or left.  No pain into the sciatic notch, right or 
left.  No pain on deep pressure over the trochanters, right 
or left.  Active spine motions show flexion to 90 degrees, 
fingertips six inches from the floor.  He assumed the erect 
position without posturing or gyrating.  Extension was to 5 
degrees.  He stated that at this point he had marked pain in 
the lower back and pressure in this area was uncomfortable.  
Lateral flexion to the right was to 30 degrees with the curve 
above L2 with no pain.  Lateral flexion to the left was to 20 
degrees with a good curve incorporating the lumbar segment 
but discomfort.  He rotated the thorax right 45 degrees and 
left 30 degrees.  

In the seated position, thigh circumferences six inches above 
the superior pole of the patella, right 24 7/8 inches, left 
24 5/8 inches.  Calf circumferences, right 18 1/2 inches, left 
19 1/2 inches.  He had a large longitudinal scar on the shin of 
the right leg from a carpet tack accident.  There was no 
sensitivity about it.  Reflexes, knee jerk with 
reinforcement, 1+ right and 1+ left.  Ankle jerk, with 
reinforcement, 3+ right and 1+ left.  Straight leg raising 
was possible to 90 degrees in the seated position.  There was 
no pain or spasm or hamstring tightness on the right.  There 
was slight tenderness of the hamstrings on the left and no 
back pain.  With sciatic stretch and cervical spine flexion 
straight leg raising right 90 degrees, same as previously.  
The examiner noted that on the left, he could get him up to 
90 degrees.  He had definite hamstring tightness and a very 
minor pain at the lower lumbar level.  There was no weakness 
of the extensor hallucis longus muscle in either extremity.  
Babinski reflex was normal.  Dorsalis pedis pulses were 
present and equal.  The examiner was unable to palpate a 
posterior tibial pulse.  Sensation to light touch and 
pinprick was intact throughout both lower extremities.  On 
the right leg there were no areas of discrimination, no areas 
of anesthesia, no dermatomal mappings.  On the left leg, 
there were no areas of anesthesia but he had a definite 
decrease in sensibility beginning three inches below the knee 
and running in the area from the tibial crest to the lateral 
malleolus along the leg and then on the dorsum of the foot, 
and especially noticeable in the web between the first and 
second toes on the left foot on the dorsum, the deep peroneal 
area.  Muscle strength about joints of the lower extremities, 
in the seated position, score 1 to 5, 5 being the strongest, 
hip flexors (psoas) right 5, left 5; knee extensors 
(quadriceps) right 5, left 4; knee flexors (hamstrings) right 
5 left 4.  On both of the left lower numbers when this was 
performed he had some pain in the back, not severe.

At his August 1997 VA peripheral nerves examination, the 
veteran reported a history of back pain down to the leg, 
numbness in the leg.  He indicated that if he walked a 
distance, he had pain in the back and pain in the shin.  

The examination showed cranial nerves II through XII within 
normal limits.  Upper extremities power equal and normal on 
both sides.  In the lower extremities when asking him to walk 
on toes and heels, he could do it, but when asking him to hop 
on one leg alone, he had trouble on the left side.  When 
asking him to squat down, he stated he could not do it, but 
he could stand straight, bend forward with fingertips almost 
touching the floor.  Muscle stretch reflex symmetrical on 
both sides including knee jerk and ankle jerk.  There was no 
evidence of extensor plantar response.  Straight leg raising 
test was 75-90 degrees in sitting position.  Calf muscles 
might be slightly smaller on the left side as compared to 
that on the right, but actually it had to be noted that the 
veteran had pretty big muscle bulk on both sides.  The 
impression was noted as history of low back pain with 
radicular symptoms down to the left leg, status post three 
lumbar laminectomies.  Clinically suggestive of left side 
gastrocnemius weakness.  This may suggest presence of left 
side L5-S1 radiculopathy.  This could be the residual of left 
sided L5-S1 radiculopathy.

VA outpatient treatment records dated November 1993 to 
September 1997 showed that in March 1994, the veteran was 
referred for weight reduction.  The veteran attended physical 
therapy due to his obesity, degenerative joint disease 
bilateral knees and back.  The veteran complained of low back 
pain and peripheral edema.  In July 1995, the veteran was 
seen for complaint of back pain after suffering a muscle pull 
at home.  The following day he reported low back pain without 
radiation to extremities.  He also noted constant parenthesis 
in the left leg that had persisted since laminectomy in July 
1992.

At his September 1998 VA peripheral nerves examination, the 
veteran reported that he continued to have low back pain 
which he stated radiated to one or the other or both legs.  
There were no upper limbs, bladder, or cranial nerve 
disturbances.  It was noted that the veteran was obese.  

The examination showed that the veteran was able to walk on 
his toes, heels, tandem, and get up from a squatting 
position.  Straight leg raising was full.  There was no 
spinal spasm.  There were no fasciculations, trophic changes, 
or wasting.  Strength in the lower extremities was normal.  
The sensory examination was unremarkable.  The deep tendon 
reflexes were sluggish all over.  In summary the examiner 
indicated that the veteran's neurological examination showed 
no deficit.  He had three back surgeries which were probably 
not indicated and that could give him some low back pain.  In 
the examiner's opinion there was nothing that showed that it 
was in any way related to any injury received during the 
service, and no deficit was found even at present and 
therefore no disability.

At his October 1998 VA examination, the examiner noted that 
the veteran reported attending classes at NCACC, taking 
computer courses and trying to increase his service ability.  
It was noted that the veteran was aware he was overweight.  
The veteran complained of pain in the back and into the legs.  
He indicated that most of it was in the center of the lower 
back, but went down into both legs.  Somehow, when he was 
sitting, the right was worse.  When he was in the shower, it 
was the left one.  He indicated that changes in weather 
aggravated it constantly.  Walking had become a no-no.  The 
veteran indicated that he could no make it to the parking lot 
from his classes at school.  If he sat for a while, the pain 
would ease.  However, if he sat too long, it came back with a 
blast, and then he had more trouble.  He reported that the 
left leg bothered him more than the right.  He had numbness, 
especially between the knee and the ankle anteriorly and 
laterally.  Coughing and sneezing blasts the back; he dreaded 
having to do either of those.  Entering and exiting an 
automobile was a real challenge and changes in the weather 
aggravated it markedly.  He indicated that damp weather was 
worse and stairs were bad, and it was getting worse.  
Ascending was a real problem and both legs were getting weak.  
He reported no problem urinating.  However, sitting for bowel 
movements causes a difficulty and especially when arising 
from the commode.

The examiner noted during the examination that while 
disrobing the veteran held onto something to stabilize him 
while he removed his clothing.  The veteran stood erect.  His 
lower extremities rotated 10 right and 10 left.  Hips 
extended 0 right and 0 left.  Knees extended 0 right and 0 
left.  His shoulders were level.  It was difficult to put a 
plumb line on him, but it looked as though occiput over his 
sacrum in a straight line.  However, there was a markedly 
increased right flank fold.  The examiner did not appreciate 
a scoliosis as such.  A surgical scar in the lower lumbar and 
sacral region was well healed.  There was no problem with 
touching about it and so forth.  He could rise on the tiptoes 
and rocked up onto his heels.  He had a negative 
Trendelenburg's.  He refused to squat.  He stated that if he 
got down 15 degrees of hip flexion, he was lost.  He 
indicated he had no further control over the legs, and he had 
marked aggravation of pain into the lumbosacral region.  

In an upright stance, flexion was about 40 degrees and he 
grimaced.  He almost passed out.  He stated that that was as 
far as he felt he could go with it.  He assumed the erect 
position with an erect motion.  Extension was at most 10 
degrees.  Lateral flexion to the right was to 15 degrees, 
above L2; to the left was 20 degrees, above L4, with a better 
curve in the lumbar area.  Twisting the torso was 45 degrees 
right, 45 degrees left and done very, very slowly and very 
exactly.  

In the seated position straight raising was 80 degrees right 
and 80 degrees left, tight.  With cervical spine flexion and 
dorsiflexion of the ankle, straight leg raising was 75 right 
and 75 left.  When the examiner did this on the left, the 
veteran grimaced and stated that there was more discomfort in 
his lower lumbar region.  With reinforcement, the examiner 
got a very mild reaction to knee jerk on the right and on the 
left.  The same with ankle jerk; the examiner indicated it 
was a plus/minus, plus/minus right and left.  

The examiner noted that attempting to outline sensation was 
interesting.  There were no areas of total anesthesia in 
either lower extremity.  The anterior and medial thighs were 
equal bilaterally.  At about the junction of the middle and 
distal third of the left thigh, there was a start of an area 
of decreased sensibility that went down laterally over the 
knee, lateral and anterior on the leg and laterally on the 
foot.  The web on the dorsum of the foot, right and left, 
first and second toes, had normal enervation.  The soles of 
the feet bilaterally had normal enervation, except the very 
lateral and beginning curve upward on the left foot.

The examiner indicated that the veteran's situation was 
slowly deteriorating and that some of his story that he gave 
indicated that he was really in a major problem.  He 
understood that he was unable to lose weight, that he had 
difficulties walking, that he had difficulties with 
transportation.  He was hoping he could get through some 
education so that he could get into a wage-paying situation.  
The conclusion indicated low back pain initiated by herniated 
discs, lumbar spine surgery times three, residuals left lower 
extremity depression of sensation.

At his June 1999 VA peripheral nerve examination, the veteran 
reported chronic low back pain on the left side in the 
lateral aspect of both legs more so on the left side.  He 
stated that sometimes it flared up with abnormal movement of 
his waist and back, and most of the pain radiated down the 
left side following the distribution of L5 dermatome.  The 
flare-ups happened due to abnormal movement approximately 
once a week.  Prolonged walking or activity worsened the back 
pain. He stated that he had normal bladder, normal bowel, and 
normal sexual function.  

The examination showed the veteran was obese weighing 330 
pounds and his height was 6 feet.  Cranial nerves I through 
XII were examined and found to be normal.  Motor examination 
showed normal bulk, tone, and strength in all locations in 
the upper extremities.  In the lower extremities, there was 
some degree of weakness at the level of the iliopsoas muscle, 
but actually this was contaminated by pain and poor effort.  
In the lower extremities distally extensor hallucis longus 
were weak bilaterally, however tibialis anterior and the 
other muscles were normal in bulk and strength.  Sensory 
examination on the veteran showed that he had a decrement in 
pinprick and temperature sensation on the left L5 dermatome.  
Coordination and cerebral function were normal.  Romberg was 
negative.  He was able to walk on tiptoes, but had difficulty 
walking on heels.  He was able to do a fair tandem walk.  
Reflexes wee 2+ in the upper extremities.  He had 2+ knee 
jerks on the left side and 1+ on the right, and bilaterally 
1+ ankle jerks.  He had bilaterally downward plantar 
responses.  Straight leg raising up to 80 degrees produced no 
pain or discomfort; higher than that the veteran adjusted 
posture on the back to prevent pain.  It was noted that the 
veteran had an extensive surgical scar from L1 to the lower 
sacral area that extended from 23-25 cm in length.  The 
veteran was able to flex up to 70 degrees with some pain.  He 
was able to extend backwards 30 degrees, and he was able to 
rotate to either side 20 degrees and tilt to either side 20 
degrees.  Neurovascular showed no bruits, no flow reversal.  
Back to palpation and percussion in the low back was slightly 
tender.  The rest of the spine was normal.

The impression noted that the veteran had chronic back pain 
and had three laminectomies in the past, and in part the pain 
and the radiation that the veteran suffered to the left side 
at the level of L5 dermatome were related to the prior injury 
and surgeries that he had in the past.  In addition to that, 
he had clinical evidence of left L5 radiculopathy and he had 
bilateral evidence of L5 nerve root involvement secondary to 
the fact that he had bilaterally weak extensor hallucis 
longus.  

At his June 1999 VA spine examination, the veteran reported 
pain in the back and into the legs.  It was noted that the 
veteran had several lumbar surgical procedures for disc 
herniation and was still complaining of low back pain, pain 
into the buttocks, the left more than the right.  He had 
radiation of the pain to the ankles, more on the left and 
again than the right.  Cough and sneeze were aggravating with 
sharp back pain in the left leg.  Changes of weather were a 
real problem.  He had gotten to the point now in life where 
it took him a half hour to assemble himself in bed on 
awakening in the morning in order to be able to get out of 
bed and get dressed and continue with any daily activities.  
Automobiles were a major problem; both entering and exiting, 
but exiting was 10 times worse than entering.  Stairs: the 
veteran could take on flight one step at a time.  Descending 
was a major problem.  He was very much concerned about 
getting down stairs.  The examiner noted that the mere fact 
that the veteran had had numerous surgical procedures puts 
him in jeopardy.

Disrobing was an effort for the veteran.  It took him at 
least 10 minutes and he did all posturing and use of table 
and chair in order to remove shoes, socks, trousers, shirt, 
etc.  He stood erect and lower extremities externally rotated 
5 degrees right and 5 degrees left.  Hips extended right 0 
and left 2.  Knees extended right 2 and left 0.  Short first 
metatarsals bilaterally.  He actually had a long arch, it was 
somewhat depressed, but it was present.  There was no 
increased valgus of the os calci.  There was some splaying of 
the forefoot bilaterally.  The left shoulder was held 
slightly lower than the right and on plumb line, the occiput 
was over mid-sacrum.  There was a well-healed 8-1/2 inch scar 
in the lumbosacral region.  This was very tender to palpation 
and extremely tender just lateral to the scar on both sides.  
The left shoulder was held slightly lower than the right.  
There was no evidence of scoliosis.  There was an increased 
flank fold on the right side.  He could rise onto his 
tiptoes.  He could rock up onto his heels, but he did not 
like it.  He got pain in the back and pain in the left ankle.  
Actually, he was just capable of getting the toes off the 
floor on that procedure.  Trendelenburg surprisingly was done 
without too much in the way of gesturing or posturing.  

The veteran spread his legs 14 inches apart, attempted to 
squat but he only got about 30 degrees of the knees and maybe 
20 degrees of the hips.  It was an effort, and assuming the 
erect position, it required an effort to get the knees back 
into line.  He got up very quickly, however.  His remark at 
this point was that if he held himself at that point too 
long, he felt he would fall.  No matter where the examiner 
touched over the surgical scar, he grimaced, and in the mid 
to lower third of the surgical scar, pressure caused 
considerable discomfort to him.  He flexed to 45 degrees and 
complained bitterly of pain in the lumbosacral region.  
Extension was to 10 degrees and he did not actually state 
that he had pain, but he felt tight and was uncomfortable.  
Lateral flexion was to the right to 15 degrees above L2 and 
to the left to 15 degrees above L3.  There was a definite 
difference in the height at which this curve took place.  He 
complained of discomfort on both of these maneuvers.  
Twisting the spine in the upright position 45 degrees right, 
45 degrees left; he complained bitterly of being tight.  
There was no pain on percussion over the upper end of the 
surgical wound, but when the examiner would get to the 
midpoint and the lower one third, just pressure against the 
scar caused discomfort.  He was definitely tender over the 
left PSIS, but not the right, and there was some discomfort 
on pressure against the sciatic notch on the left side.  No 
pain was elicited on pressure against the trochanters.

Straight leg raising in the seated position was 90 degrees 
right with some discomfort; on the left 80 degrees with 
exceptional back pain, and he pointed to the left buttock and 
up to midpoint on the surgical scar.  With cervical spine 
flexion and dorsiflexion f the ankles, straight leg raising 
was 70 degrees with pain on the right, and 60 degrees on the 
left, again, the same area was in marked pain and discomfort.  
Reflexes: knee jerks right + -, left was 2+ this was 
reinforced.  Ankle jerks right 1+, left 2+, reinforced.  
Extensor hallucis longus, good dorsiflexion right, no 
weakness; on the left he could get it dorsiflexed but there 
was weakness, very apparent.  Babinski reflexes were normal.  
Sensation: it was difficult to exactly outline the areas of 
decreased sensibility, but there was full sensibility on the 
right leg from the inguinal ligament to the toes.  There were 
no areas of anesthesia and no dermatomal mapping.  On the 
left leg, there was a small area laterally on the distal 
thigh that had decreased sensibility.  There was a large area 
running from the head of the fibula down the lateral aspect 
of the leg, and then on to the dorsum of the foot at the 
level of the lateral malleolus and somewhat over the bulging 
calf of the lateral aspect of the left leg, which was 
definitely decreased in sensibility, and there was a major 
change in the reaction to scratching and pinpoint on the 
dorsum of the foot and the web between the first and second 
toes.  On the right, it was within normal limits; on the 
left, it was markedly decreased.  Muscle strength of joints 
about the lower extremities, scale of 1 to 5, 5 being the 
strongest; hip flexors psoas, right 5 and left 5.  Knee 
extensors (quadriceps) right 5 and left 4.  Knee flexors 
(hamstring), right 5 and left 3.  

At his September 1999 VA peripheral nerve examination, the 
examiner indicated that the veteran had exactly the same 
examination as before.  He was able to disrobe without any 
difficulty.  He was able to walk on tiptoes, heels, perform a 
good tandem walk, and do all of the other parts of the 
examination that were listed before in the previous 
examination.  The examiner noted that the fact that the 
veteran changed form moment-to-moment did not mean that the 
examiners were wrong in their findings.  It only meant that 
this veteran had chronic low back pain, and there was going 
to be moments in which his pain was more intense or severe 
than others and if it happened that one examiner caught the 
veteran when he was having severe pain, that would be a real 
effort for him to be doing all of the activities that he 
normally does.  Other times, when his pain was minor, he 
performed and functioned quite well, without any apparent 
problems.  

At his September 1999 VA spine examination, it was noted that 
the veteran was grossly overweight and had difficulty getting 
up from a seated chair, but today, when he was called into 
the examining room, he was able to arise.  He shifted his 
body onto the right and then the left leg and then walked 
down the hall with a perfectly normal posture.  When he got 
to the examining room, he was able to disrobe without 
propping himself against furniture.  He was capable of 
balancing on one leg to take off his trousers, et cetera.  
There was no major posturing on his part during this 
procedure.  

The examiner noted that the veteran stood erect and thee was 
a slightly heavier flank fold on the right than on the left 
side.  The surgical scars from the previous laminectomies 
were well healed.  The examiner indicated that he was unable 
to touch the veteran near the scar.  The top two inches were 
palpable, but from there down to the base of the scar in the 
sacral region, the examiner could not touch him.  The veteran 
refused to allow the examiner to do so.  On plumb bob, the 
occiput was over the sacrum.  The veteran stood erect.  There 
was no scoliosis.  He stood plantegrade and in spite of his 
excessive weight, did not have much in way of depression of 
longitudinal arches.  He stated that he had pain every day in 
the region of the right pelvic brim, which was something new 
to the discussion.  

Lower extremities were externally rotated 15 degrees right 
and 10 degrees left.  Hips extended 0 degrees right and 0 
degrees left.  Knees extended 3 degrees right and 2 degrees 
left.  

It was noted that the veteran rose on to tiptoes and did this 
quite well.  He could elevate himself onto his heels and he 
did not posture too much, but he did get the forefoot off the 
floor bilaterally.  The veteran was capable of a negative 
Trendelenburg, and the examiner did not even have to tell him 
what to do for this.

The veteran attempted to squat, but got about 15 degrees of 
flexion of the hips, right, and left and about 20 degrees of 
flexion of the knees right and left, and then complained that 
he was unbalanced, that he had pain, that he was incapable of 
going any further.  He tightened up but assumed the erect 
position without posturing.  

Back flexion was 80 degrees, fingers were about 3 inches 
above the ankles.  He complained of discomfort over the PSIS, 
especially on the right side, but was able to assume the 
erect position without walking up his thighs.  Extension was 
10 degrees.  He complained of tightness.  He stated it hurt, 
but it was not the same kind of pain that he had with 
flexion.  Right lateral flexion was 15 degrees above L1, no 
comment as to pain or dysfunction.  Left lateral flexion was 
20 degrees above L3 with a good thoracic and upper lumbar 
curve in contrast to the right.  Rotate torso: 45 degrees 
right and 60 degrees left.  

Seated at the end of the examining table, straight leg 
raising 90 degrees right and 90 degrees left with no 
complaint.  The examiner noted tightening of the hamstrings 
as he got up to between 80 and 90 degrees, but he did not 
grimace or did he complain.  With cervical spine flexion and 
dorsiflexion of the ankles, straight leg raising was 80 
degrees on the right with a complaint of pain and 80 degrees 
on the left, but not as much as when he had it on the right.  
The pain on this occasion was localized to the hamstring 
area, not above the buttocks.  

The examiner noted that the veteran's reflexes were 
interesting.  The examiner had to reinforce and had to go 
back over it several times before he was capable of obtaining 
a reflex.  However, there was a 2 plus knee jerk and a 1 plus 
ankle jerk bilaterally with reinforced segments.  Extensor 
hallucis longus muscle was bilaterally good.  The veteran 
could dorsiflex both great toes and hold them quite well.  
Babinski's reflexes were normal.  The examiner did not 
perceive a dorsalis pedis or posterior tibial pulse on either 
lower extremity.

Sensation from the inguinal ligament to the toes was intact, 
both right and left side, anteriorly and posteriorly.  There 
was no area of total anesthesia.  There was a definite 
decrease that he alluded to in sensation on the left side, 
beginning just above the lateral condyle of the femur, 
running down the lateral aspect of the leg, over the lateral 
tibial area to above the malleolus.  This was done two or 
three times and came out essentially the same area.  There 
was no definite anesthesia, but a definite decrease in 
sensibility in that area.  

The examiner noted that subsequent to performing this 
evaluation, the veteran got off the examining table without 
help.  He was capable of redressing in a very normal fashion.  
He could bend over to put on his shoes and socks in a 
perfectly normal situation.

At his May 2000 Board Central Office hearing, the veteran 
testified that he experienced pain in his let leg, ankle, and 
shin on a daily basis.  He indicated he had numbness in his 
shin and ankle and in his lower back he had pain, soreness, 
and stiffness every day when he woke up.  He indicated that 
it took him 15 minutes to straighten up in the morning.  The 
veteran testified that some days were worse than others and 
weather affected his pain.  He stated that if he was washing 
the dishes or running the vacuum he would have to sit down 
after five minutes or so because of his back.  He indicated 
that he could not bend at the waist without support and could 
not walk around the block without having to sit down.  The 
veteran testified that he was got a job but was released 
after 4 days after the employer found out about his back 
problem.  He was also denied a job as a delivery person 
because it required that he lift 40 or more pounds.  He 
indicated that when he pulled a muscle in his back or twisted 
it the wrong way he sometimes had swelling and would have to 
have bed rest for a couple of days.  He also stated that he 
had muscle spasms in his back.  The veteran indicated that he 
did not have problems controlling his foot but did have ankle 
pain along with his left leg and shin.  The veteran indicated 
that he was unemployable because he only has a high school 
education and only qualifies for labor jobs and since he can 
only lift 30 pounds was not qualified.  He testified that he 
was last employed at a country club in 1995 and sat on a 
riding mower.  He indicated that he still missed a lot of 
work due to stiffness in his back.  He indicated that he was 
attending Allentown Business School and should be graduating 
in July as a network administrator.  

At his March 2001 VA peripheral nerves examination, the 
veteran reported that his pain was brought on by physical 
activity and was somewhat relieved by resting and taking 
Motrin.  He indicated that when he was in the service he 
weighed 220 pounds but his current weight was 330 pounds.

The examination showed the veteran's spine to be nonlordotic 
or kyphotic.  It was straight and he was bulky.  There was a 
long laminectomy scar in the midline, which was well healed.  
His movements were limited because of severe pain.  He had 
difficulty lying down or sitting up, and his agility was 
decreased.  Muscle weakness was not appreciated.  However, it 
seemed as though he had fatigue and his muscle movements and 
strength were compromised because of the pain.  No 
incoordination of the lower extremities or gait was noted.  
However, he had a slight limp while he was walking.  
Prolonged standing elicited pain.  Complaints of pain were 
visibly manifested, especially on movements like bending, 
straight leg raising, turning in bed etc.  There was no 
significant muscle atrophy and there was no disuse atrophy.  
Objective findings included pain in straight-leg raising, 
which occurred at about 40-45 degrees on the left.  Straight-
leg raising on the right was close to 90 degrees and did not 
elicit pain.  The symptoms were mainly pain, which limited 
motion, especially in the lower spine and the left lower 
extremity.

The examiner noted that the examination was consistent with 
symptoms suggestive of lumbosacral radiculopathy, including 
the L4, L5, S1 region which would include part of the sciatic 
nerve.  There was demonstrable pain and minor to moderate 
muscle spasm in the lower lumbar spine.  The examiner 
indicated that the examination was not consistent with any 
pronounced disability and would rate it as moderate.  

Deep tendon reflexes were intact and knee jerks were 1 plus 
to 2, bilaterally.  Ankle jerks were present with some 
reinforcement and were 1 to 1 plus bilaterally and 
symmetrically.  Babinski's sign was negative.  Sensory 
examination showed patchy sensory loss in the L5-S1 
distribution in the left lower extremity.  Deep palpation of 
the lower back elicited pain in the L4, L5, and S1 region.  
Straight leg raising elicited pain at 40-45 degrees, as 
mentioned above.  

The examiner indicated that the veteran had severe 
lumbosacral spine degenerative disc disease with multiple 
disc herniations and patients like these were considered 
having a failed back syndrome.  

An addendum to this examination dated in March 2001 indicated 
that EMG results were reviewed and the veteran had L4-L5 
radiculopathy on the left side explaining his severe pain and 
discomfort partly.  The radiculopathy was mild to moderate in 
severity.

At his March 2001 VA spine examination, the veteran reported 
that his pain was continuing in his left lower extremity and 
was getting worse with recent years.  Rainy and cold seasons 
exacerbated his back pain as well as activities such as 
climbing steps or walking long distances.  He indicated that 
he was undertaking vocational rehabilitation now and stated 
that his back started hurting him after walking about two 
blocks.  He indicated that he took Ibuprofen to control his 
pain and visited a chiropractor from time to time for his 
back massage treatments.

The examination showed a 20-cm. long posterior midline scar, 
which was healed primarily.  It was deeply tender and 
adherent to the deeper structures.  There was no paraspinal 
muscle atrophy or spasm.  He had diffuse tenderness over the 
lower lumbar area.  Active range of motion in the lumbar 
spine was limited to flexion 70 degrees, extension 0 degrees, 
and lateral flexion on either side of 20 degrees.  SLR was 
positive at 45 degrees on the left.  He has evidence of left 
lumbar radiculopathy.  It was noted that the veteran did have 
evidence of fatigability due to the intensity of his pain, 
but there was no evidence of muscle incoordination, lack of 
endurance, or instability.  The examiner noted that the 
veteran had put on a lot of weight recently and that had 
exacerbated his back quite a lot.  

The veteran had good strength in both lower extremities and 
there was no weakened movement exhibited.  He had 
dysesthesias in the left lower extremity as described in the 
neurologic evaluation.  Radiographs of the lumbar spine 
showed reduced intervertebral disc space at L4-L5 and L5-S1 
with arthritic changes of a degenerative nature with 
osteophyte formation.  Postsurgical changes were noted.  The 
examiner indicated that the veteran did not have any evidence 
of motor incoordination, weakened movement, excessive 
fatigability, or incoordination.  There was no evidence of 
muscle atrophy attributable to a service connected 
disability.  There was no evidence of disuse atrophy.  

VA outpatient treatment records dated January to October 2001 
indicate that the veteran reported that he was a single 
parent of two boys aged 14 and 16 and was financially 
strained.  He indicated that the boys were a behavioral 
problem and he could not work due to his back injury.  He 
reported that he was attending vocational rehabilitation at 
Allentown Business School, in computers.  The veteran was 
offered detoxification for alcohol, but he refused.  Past 
medical history included hypertension, hyperlipidemia, and 
morbid obesity.  The veteran refused a referral to the 
nutrition clinic and agreed to decrease portion sizes.  

The veteran was scheduled for x-rays and a VA examination in 
May 2002.  A Report of Contact dated in April 2002 indicated 
that the veteran cancelled the examination indicating he did 
not want any more examinations.

The veteran's Vocational Rehabilitation file indicated that 
he discontinued training at Allentown Business School in 
October 2000 due to family and financial concerns.

A February 2004 VA progress note indicated that the veteran 
was seen for complaints of lower back pain radiating into the 
left leg.  It was noted that the veteran was previously 
taking Motrin 600 mg one a day and requested blood pressure 
pills.  It was noted that the veteran would be mailed a 
letter with an appointment.  

Regulations regarding evaluation criteria for spinal 
conditions had undergone two statutory changes since the 
veteran's effective date of service connection; therefore, 
the veteran was scheduled for VA examinations.  Records 
indicate that the veteran was scheduled for VA examinations 
in March 2004 and April 2004, but did not attend these 
examinations.  



Criteria and Analysis

The relevant diagnostic codes regarding the veteran's low 
back are listed below:

When the evidence shows severe lumbosacral strain, then a 
maximum 40 percent rating is assigned under Diagnostic Code 
5295 (2002).  The evidence must show listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295 (2002). 

A maximum rating of 40 percent is warranted under Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine.  

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent rating.  A 50 percent rating 
requires fixation at an unfavorable angle.  38 C.F.R. Part 4, 
Diagnostic Code 5289.  The evidence does not show that the 
veteran has unfavorable ankylosis of the lumbar spine to 
warrant a 50 percent rating under Diagnostic Code 5289.  

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, the schedular criteria by which it is rated changed 
during the pendency of the veteran's appeal. See 67 Fed. Reg. 
54345-54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Therefore, adjudication of the increased rating claim for the 
service-connected chronic low back pain with right L5-S1 
radiculopathy must also include consideration of both the old 
and the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used. Id.  The 
veteran was apprised of the change in Diagnostic Code 5293 in 
a letter mailed to the veteran in January 2003.  

For the period prior to September 23, 2002, only the old 
version of the Code was in effect.  That version of 
Diagnostic Code 5293 provides that a 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation is warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 10 percent disability evaluation is warranted where 
the evidence shows incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  A 20 percent rating applies where there are 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

In order for the veteran to be assigned a higher initial 
rating to 60 percent under Diagnostic Code 5293, the evidence 
must show persistent symptoms compatible with sciatic 
neuropathy with characteristic pain as well as demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  The 
veteran's VA examinations have shown pain into the leg and 
mild pain into the back as well as spasm of the paraspinal 
muscles on deep palpation.  There was also tenderness over 
both sides of the PSIS.  At his January 1996 VA examination 
the examiner indicated that the veteran did not get any 
reaction as far as light touch or pinprick was concerned over 
the innervation of the deep peroneal nerve on the web on the 
dorsum of the foot between toes 1 and 2.  The impression was 
post laminectomy, lumbar times three for back pain and 
sciatica; residual left sciatica with involvement of L4 
space.  At his August 1997 VA peripheral nerve examination 
the impression was history of low back pain with radicular 
symptoms down to the left leg, status post three lumbar 
laminectomies.  Clinically suggestive of left side 
gastrocnemius weakness and may suggest presence of left side 
L5-S1 radiculopathy and could be the residual of left sided 
L5-S1 radiculopathy.  

After an October 1998 VA examination, the examiner noted that 
the veteran's situation was slowly deteriorating and the 
conclusion indicated low back pain initiated by herniated 
discs, lumbar spine surgery times three, and residuals left 
lower extremity depression of sensation.  The March 2001 
peripheral nerves examination showed symptoms suggestive of 
lumbosacral radiculopathy, including the L4, L5, S1 region 
which would include part of the sciatic nerve.  There was 
demonstrable pain and minor to moderate muscle spasm in the 
lower lumbar spine.  Deep tendon reflexes were intact and 
knee jerks were 1 plus to 2 bilaterally.  Ankle jerks were 
present with some reinforcement and were 1 to 1 plus 
bilaterally and symmetrically.  The examiner indicated that 
the veteran had severe lumbosacral spine degenerative disc 
disease with multiple disc herniations and patients like 
these were considered having a failed back syndrome.

Based on the evidence of record, a 60 percent disability 
evaluation under the old criteria (Diagnostic Code 5293) more 
appropriately reflects the functional impairment experienced 
by the veteran.  However, a rating beyond 60 percent under 
either the old or new criteria is not warranted.  

A 60 percent disability rating is the highest available 
rating under Diagnostic Code 5293.  In evaluating the 
veteran's disability under alternative Diagnostic Codes, the 
Board has considered whether the assignment of a higher 
rating would be appropriate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5286 (2003).  However, as there is 
no evidence that the service-connected disorder encompasses a 
vertebral fracture (Diagnostic Code 5285), or complete bony 
fixation of the spine (Diagnostic Code 5286), it is found 
that these Diagnostic Codes are not applicable in this case.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than his 60 percent rating.  However, the veteran 
did not show up for his scheduled examinations and there is 
no evidence that the notice was sent to the incorrect 
address.  In fact, when the veteran was scheduled for 
examinations in 2002, a Report of Contact dated in April 2002 
indicated that the veteran stated that he did not want any 
more examinations.  The Board wishes to emphasize that, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Clearly, therefore, it is incumbent upon the veteran 
to cooperate in any way that will facilitate the RO's efforts 
in developing this claim, to include providing information as 
to current medical treatment, and reporting for an 
examination.

Therefore, although it has been determined that the veteran's 
disability warrants a 60 percent evaluation under old version 
of Diagnostic Code 5293, the veteran failed to report to 
examinations, which may have been material under the new 
diagnostic criteria.

B.  TDIU

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a). Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

In this case, the veteran's rating for his back has now been 
increased to 60 percent disabling.  Thus, the veteran 
satisfies the schedular requirements for a TDIU. 

At his May 2000 Board Central Office hearing, the veteran 
testified that he had a high school education and was last 
employed in 1995 at Glenbrook Country Club mowing the lawn.  
The veteran indicated that he could not lift over 30 pounds, 
which precluded him from laborer positions.  He testified 
that he worked as an electrician while in the military, but 
could not longer do that job because of his back.  He 
indicated that he had been attending Allentown Business 
School through VA vocational rehabilitation working toward an 
Associates Degree as a computer network administrator.  The 
veteran testified that he would be graduating from the 18-
month course in July.

The veteran's Vocational Rehabilitation file indicated that 
he discontinued training at Allentown Business School in 
October 2000 due to family and financial concerns.

There is no medical evidence that the veteran was unable to 
sustain gainful employment for positions consistent with his 
education and experience.  The veteran was attending school 
for a computer network administrator, but left citing family 
and financial concerns.  In addition, the veteran did not 
show up for his scheduled VA examinations, which would have 
ascertained his ability to sustain gainful employment.  
Again, it is noted that it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim.  Accordingly, it is the judgment of 
the Board that the weight of the evidence is against the 
veteran's claim.




ORDER

Entitlement to a 60 percent evaluation for lumbar disc 
disease is granted.

Entitlement to a total rating based for compensation purposes 
based on individual unemployability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



